Case 1-16-42856-nhl           Doc 28       Filed 05/12/20        Entered 05/12/20 10:52:20




UNITED STATES BANKRUPTCY COURT                                            NOTICE OF MOTION TO
EASTERN DISTRICT OF NEW YORK                                              MODIFY CHAPTER 13
----------------------------------------------------------------------X   PLAN AND ATTORNEY
In Re:                                                                    FEE REQUEST 507

    DENISE D'ANNA,                                                        Case No.: 1-16-42856

                                                                          Chapter 13
                  Debtor,
                                                                          Hon. Nancy Hershey Lord

                                                                          Marianne DeRosa, Esq.,
----------------------------------------------------------------------X   Chapter 13 Trustee

Hearing Date:     17 June 2020
Hearing Time:     3:30pm
Hearing Location: United States Bankruptcy Court
                  Eastern District of New York
                  271 Cadman Plaza East - Rm 3577
                  Brooklyn New York 11201

        COMES NOW the above-named Debtors, Denise D'Anna, by and through her

attorney, Gregory A Flood, and hereby moves this honorable Court for an Order permitting

debtor to modify her Chapter 13 plan pursuant to 11 USC 1329 to pay their Chapter 13

plan and for an order for attorney compensation pursuant to 11 USC 507(a)(2). In support

hereof, Debtors shows the Court the following:

        1.     The Debtor filed a Chapter 13 bankruptcy petition on June 28 2016.

        2.     The case was assigned to Chapter 13 Trustee, Marianne DeRosa.

        3.     That a §341 hearing was held and closed.

        4.     That on September 15 2016 debtor filed a 2 nd Amended Chapter 13 plan as

               docket number 12 that called for Chapter 13 plan payments to pay all creditors

               in full.

        5.     That on November 18 2016, a hearing on confirmation was held and the
Case 1-16-42856-nhl        Doc 28     Filed 05/12/20      Entered 05/12/20 10:52:20




              Chapter 13 plan, docket 12, was confirmed.

       6.     That the full claim bar date passed on November 1 2016.

       7.     That on December 18 2018 debtor's Chapter 13 plan was modified to alter the

              monthly payment. The modified plan was a 100% plan. ECF Doc 26. 1

       8.     That debtor was employed as a New York City Department of Education

              principal. Based upon a settlement of the principal's union contract, principals

              were to receive retroactive lump sum payments. The last payment was due

              March 20 2021 in the amount of $19,000.

       9.     That in February, 2020, debtor took a new position with the New York City

              Department of Education as an assistant to the Superintendent. As a result of

              taking the position, she is no longer a member of the Principal's Union and will

              no longer receive her retroactive raise payment in March, 2021. However, the

              new position had a higher yearly salary and debtor now earns $174,593.04

              per year.2

       10.    The current modified Chapter 13 plan called for monthly payments of $1,800

              per month from March, 2020 through and including June, 29 2021 along with a

              lump sum payment of $19,000 in March 2021.

       11.    Debtor now proposes to modify her Chapter 13 plan to provide for monthly

              payments of $2,200.00 per month commencing May 29 2020 through and

              including June 29 2021.3

       12.    That through March 31 2020, debtor has made plain payments in the amount

              of $104,370.00. Currently there remains $30,120.65 of plan payments

1 Annexed as Exhibit 1 is a copy of the current modified C13 plan, ECF Doc 26.
2 Annexed as Exhibit 2 is a copy of debtors current check from the NYC DOE.
3 Annexed as Exhibit 3 is the proposed 2d modified C13 plan.
Case 1-16-42856-nhl         Doc 28    Filed 05/12/20      Entered 05/12/20 10:52:20




              remaining.4

       13.    That the new modified plan will pay $30,800.00 of plan payments, which would

              still pay all claims and Trustee fees in full.

       14.    That debtor attorney further requests compensation for services rendered

              under 11 USC 507(a)(2) in the amount of SIX HUNDRED DOLLARS

              ($600.00) based upon the time to make the motion and appearing for the

              motion for a total billing time of three-four hours.

       WHEREFORE, Debtors pray of the Court as follows:

       A.     That the Court grant debtors application to modify their Chapter 13 plan; and

       B.     Such other and further relief as the Court may deem just and proper.

       DATED:          12 May 2020
                       Staten Island, New York

                                                  __/s GREGORY A FLOOD ____________
                                                  GREGORY A FLOOD, ESQ.
                                                  Attorney for Debtor
                                                  900 South Avenue - Ste 300
                                                  Staten Island, New York 10314-3428
                                                  floodlaw@yahoo.com
To:

Hon. Nancy Hershey Lord
United States Bankruptcy Court
Eastern District of New York
271 Cadman Plaza East - Rm 3529
Brooklyn, New York 11201
No mailing as per court rules: http://www.nyeb.uscourts.gov/judges-procedures#1006

Ms Marianne DeRosa, Esq




4 Annexed as Exhibit 3 is a copy of the C13 T receipt and disbursement report through March 31 2020.
